Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Please note that the instant application has been transferred to examiner Ganapathirama Raghu (571-272-4533), Art Unit: 1652, and all future correspondence regarding this application must be addressed to said examiner.
Application Status
	Applicants' arguments filed in their response dated 06/30/2022 are acknowledged; in said response dated 06/30/2022 applicants’ have amended claims 1-2 and 31-32 and have added a new claim 64 and annotated as “previously presented”; examiner notes that previous set of claims dated 04/24/2020 and 07/31/2020 had only 63 claims and thus claim 64 dated 06/30/2022 is a new claim; clarification is required. Thus, amended claims 1-4, 16, 19, 22, 25, 29, 31-32, 35, 37, 49, 53 and 64 are pending in this application; claims 19, 49 and 53 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention; claims 1-4, 16, 22, 25, 29, 31-32, 35, 37 and 64 are now under consideration. Objections and rejections not reiterated from previous action are hereby withdrawn. 
Withdrawn-Claim Rejections-35 USC § 112 (b)
Previous rejection of claims 2, 31-32, 35, and 37 rejected under 35 U.S.C. 112, second paragraph or (b),is being withdrawn due to claim amendments.
Withdrawn-Double Patenting
Previous rejection of claims 1-4, 16, 22, 25, 29, 31-32, 35, and 37 rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over: (i) claims 1, 3-7, 9, and 10 of US patent 7,767,795 (Assignee; BaroFold, Inc); and (ii) Claims 1-4, 16, 22, 25, 29, 31-32, 35, and 37 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over Claims 1 and 2 of US patent 8,710,197 (Assignee; BaroFold, Inc), are being withdrawn due to claim amendments.
Withdrawn-Claim Rejections: 35 USC § 102 
Previous rejection of claims 1-3, 16, 22, 25, 29, 35, and 37 rejected under 35 U.S.C. 102(b) as being anticipated by Randolph et al, 2002, is being withdrawn due to claim amendments.
Withdrawn-Claim Rejections: 35 USC § 103
Previous rejection of claim 4 rejected under 35 U.S.C. 103(a) as being unpatentable over Randolph et al, 2002 in view of BaroFold, 2010 (IDS); and Claims 31 and 32 rejected under 35 U.S.C. 103(a) as being unpatentable over Randolph et al, 2002 in view of Novak et al, 2009,is being withdrawn due to claim amendments.
New-Claims Objections
I. Claim 64 is objected, due to the following informality: Claim 64 recites/annotated as “(Previously Presented)”, examiner notes that previous set of claims dated 04/24/2020 and 07/31/2020 had only 63 claims and thus claim 64 dated 06/30/2022 is a new claim; Correction and clarification required.
	II. Recitation of “and/or” in claim 64 makes the claim indefinite, as it is not clear what limitations must be present. Correction and clarification is required. Examiner suggests amending the claim to recite “…or …”. 
New-Claim Rejections: 35 U.S.C. 112(b) 
New rejection is necessitated by claim amendments 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claim 64 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 64 recites the phrase “… and/or …”. The metes and bounds of claim 64 is not clear and thus, it would not be possible to one of ordinary skill in the art to define the metes and bounds of the desired patent protection. The rejection may be overcome by amending the claims to recite “… or …”. Clarification and correction is required
New-Claim Rejections: 35 USC § 103
New rejection is necessitated by claim amendments 
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 16, 22, 25, 29, 31-32, 35, 37 and 64 are rejected under 35 U.S.C. 103(a) as being unpatentable over Peters J., (US 6,936,699) and in view of Randolph et al., (US 6,489,450), St. John et al., (PNAS., 1999, Vol. 96(23): 13029-13033, in IDS), Novak et al., Colloids and Surfaces A: Physicochem. Eng. Aspects, 2009, Vol. 340: 155-160, in IDS) and van Hee et al., (Biotechnol. Bioeng., 206, Vol. 94(4): 689-708). 
	 Regarding claims 1-2, 4, 16, 19, 22, 25, 29 and 37, analogous art Peters J., (US 6,936,699) teach a process for purifying and/or concentrating inclusion bodies (refractile bodies/insoluble aggregated proteins) by tangential cross flow microfiltration through semipermeable membranes under constant pressure involving mechanical shearing step  (see Abstract; Fig. 10; col. 1, lines 30-45 and entire document) and provide teaching, suggestion and motivation regarding purification and concentration process of inclusion bodies results in industrially relevant amounts such that subsequent processing steps, in particular refolding of denatured target protein succeeds reproducibly with industrially relevant yields (col. 3, Subject of invention, lines 55-67); in said reference method any size volume can be processed and preferably a solution having a volume more than 1 to 100,000 L (liters) and operating pressure is preferably from 0.05 to 3 bar (col. 5, lines 5-24); said reference method suggests that the average particle size of inclusion bodies is dependent on the particular target protein expressed, the host strain and inclusion bodies size in the range of 0.07 m-1.6 m (col. 2, lines 55-67 to col. 3, lines 1-6); said reference also teaches standard high pressure homogenization methods (col. 6, lines 50-67; and entire document).
	However, Peters J., (US 6,936,699) does not teach or silent regarding wherein (c) exposing the inclusion body dispersion to high pressure under non-denaturing conditions in a pressure vessel, thereby disaggregating and refolding the inclusion body protein… (as in claim 1(c) and 64); wherein the chemistry of the dispersion is adjusted by addition of chemicals that modify the zeta potential of the particles; wherein the zeta potential of the particles is adjusted to be outside the range of ± 10 mV (as in claims 31-32 and 35).   
Regarding claims 1(c) and 64, the following references teach exposing the inclusion body dispersion to high pressure under non-denaturing conditions in a pressure vessel, thereby disaggregating and refolding the inclusion body protein…; Applicants’ are directed to the following references: 
	Regarding claims 1(c) and 64 Randolph et al., (US 6,489,450) teach a method for producing biologically active disaggregated proteins (including insoluble inclusion bodies) from a mixture comprising aggregated proteins (insoluble inclusion bodies) comprising the steps of increasing the aggregate mixture pressure from about 0.25 kbar to about 12 kbar for a time and temperature sufficient for disaggregation of protein and resulting in properly folded biologically active protein (see Abstract; col. 2, lines 30-67, Summary of Invention; col. 8, lines 35-62 and entire document); said reference also teaches method is performed in the absence of chaotropes and/or detergent (TABLE I, col. 16).
	Regarding claims 1(c) and 64 St. John et al., (PNAS., 1999, Vol. 96(23): 13029-13033, in IDS) also teach a method for producing biologically active disaggregated proteins from a mixture comprising aggregated proteins/insoluble inclusion bodies comprising the steps of increasing the aggregate mixture pressure to 1-2 kbar for a time and temperature sufficient for disaggregation of protein and resulting in properly folded biologically active protein (see Abstract; Discussion; and entire document); said reference also teaches method is performed in the absence of chaotropes and/or detergent (col. 2, ¶ 2, and Table I, page 13032).
  It would have been obvious to a person of ordinary skill in the art to extend the method of Peters J., to alter the method and adopt the method for producing biologically active disaggregated proteins from a mixture comprising aggregated proteins/insoluble inclusion bodies comprising the steps of increasing the aggregate mixture pressure to 1-2 kbar for a time and temperature sufficient for disaggregation of protein and resulting in properly folded biologically active proteins as suggested by Randolph et al., and St. John et al.  Motivation to do so is provided by Peters J., via teaching, suggestion and motivation regarding purification and concentration process of inclusion bodies results in industrially relevant amounts such that subsequent processing steps, in particular refolding of denatured target protein succeeds reproducibly with industrially relevant yields (see col. 3, Subject of invention, lines 55-67of Peters J., (US 6,936,699)).  
Regarding claims 31-32 and 35, Novak et al., (Colloids and Surfaces A: Physicochem. Eng. Aspects, 2009, Vol. 340: 155-160, in IDS) teach adjusting an inclusion body-containing composition to pH 3.3 (page 158, ¶1), resulting in a Zeta potential of +30 (Fig. 2) such that the flocculated inclusion bodies and intact cells are removed (page156, ¶1; Fig, 8). It would have been obvious to a person of ordinary skill in the art to extend the methods of Peters J., to alter the pH of their inclusion body-containing composition resulting in an altered Zeta potential. Motivation to do so is provided by the desire to remove flocculated inclusion bodies and intact cells. The expectation of success is high, as Novak et al demonstrates the flocculated inclusion bodies and intact cells can be removed by altering Zeta potential (Fig. 8).  
Regarding claims 31-32 and 35, van Hee et al., (Biotechnol. Bioeng., 206, Vol. 94(4): 689-708) also teach strategies for selection methods for separation of bioparticles from particle mixture, said mixtures comprising inclusion bodies (see Abstract; Intracellular particulate microbial products, col. 1-2, page 692; and entire document); said reference teaches the size of inclusion bodies ranges from 0.05 m-8 m (Table III, page 694); and optimization control of driving forces involved in separation; including adjusting the zeta potential adjusted to be outside the range of ± 10 mV (pages 701-704, Fig. 4-5).
Therefore, it would have been obvious to a person of ordinary skill in the art to combine and modify the teachings of Peters J., and employ the methods for producing biologically active disaggregated proteins from a mixture comprising aggregated proteins/insoluble inclusion bodies comprising the steps of increasing the aggregate mixture pressure as suggested by Randolph et al., and St. John et al., and also to utilize strategies for selection methods for separation of bioparticles from particle mixture, said mixtures comprising inclusion bodies and optimization control of driving forces involved in separation; including adjusting the zeta potential adjusted to be outside the range of ± 10 mV as suggested by Novak et al., and van Hee et al., and said references teach the advantages, because said modifications will lead to processing steps, in particular refolding of denatured target protein succeeds reproducibly with industrially relevant yields including applications in pharmaceutical industry. The expectation of success is high, because the combined teachings of Peters J., Randolph et al., St. John et al., Novak et al., and van Hee et al., provide the structural and functional elements of the instant invention (Teaching, Suggestion and Motivation). 
	Regarding specific size and zeta potential of the particles, are also provided/suggested in the combination of references, and examiner also takes the position the following position; optimization of known variables, and the examiner finds support in: MPEP 2144.05 [R-5]: A. Optimization Within Prior Art Conditions or Through Routine Experimentation Generally, differences in known variables will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such known variables is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation". As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955). Furthermore, "it is prima facie obvious to combine two methods each of which is taught by the prior art to be useful for the same purpose, in order to form a third method to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)”. Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	Hence, the expectation of success is high, as the structural and functional elements of the instant invention, as claimed in claims 1-4, 16, 22, 25, 29, 31-32, 35, 37 and 64 is taught in the combined teachings of cited prior art. Examiner in the rejection above has also provided motivation and suggestion to modify the primary (applied reference) by the secondary references (teaching references). Furthermore, at the time of the instant invention was made it was routine in the art i.e., a method for protein production from inclusion bodies, comprising: (a) providing a protein preparation comprising inclusion body particles, (b) preparing an insoluble inclusion body dispersion by a mechanical shearing step, wherein the majority of the inclusion body particles in the dispersion have a size of less than 10 m, and then (c) exposing the inclusion body dispersion to high pressure under non-denaturing conditions in a pressure vessel, thereby disaggregating and refolding the inclusion body protein…, as taught by the instant invention and as claimed in claims 1-4, 16, 22, 25, 29, 31-32, 35, 37 and 64 is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”. 
Therefore, claims 1-4, 16, 22, 25, 29, 31-32, 35, 37 and 64 are rejected under 35 U.S.C. 103(a) as being unpatentable over Peters J., (US 6,936,699) and in view of Randolph et al., (US 6,489,450), St. John et al., (PNAS., 1999, Vol. 96(23): 13029-13033, in IDS), Novak et al., Colloids and Surfaces A: Physicochem. Eng. Aspects, 2009, Vol. 340: 155-160, in IDS) and van Hee et al., (Biotechnol. Bioeng., 206, Vol. 94(4): 689-708).
Applicants’ have presented following arguments for traversing 35 USC § 103 following claim amendments; said arguments are relevant for the new rejection necessitated by claim amendments (see page 16 of Applicants’ REMARKS dated 06/30/2022). 
	Applicants’ argue: “… As described above, Randolph et al. is silent on each and every element of the amended claim 1. Applicants point out herein that BaroFold and Novak also fail to cure the deficiency of the primary Randolph reference to (1) claim 4 and Gi} claim 31 and 32, respectively, both of which are depending from claim 1. Accordingly, the skilled artisan would not be motivated to combine or modify the reference as the cited references do not provide a teaching or suggestion of the claimed methods for protein production from inclusion bodies in light of the currently-submitted claim amendments.
	Applicants thus note that even when combined, the cited references fail to teach all the limitations of the present invention, and therefore fail to establish a prima facie case of obviousness.”

Reply: Applicants' arguments have been considered but are found to be non-persuasive, as examiner in the rejection above has provided new references that teach all the structural and functional limitations of claims 1-4, 16, 22, 25, 29, 31-32, 35, 37 and 64. The combined teachings in the cited prior art provides a reasonable expectation of success and predictability for the claimed invention. In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
	Hence, the expectation of success is high, as the structural and functional elements of the instant invention, as claimed in claims 1-4, 16, 22, 25, 29, 31-32, 35, 37 and 64 is taught in the combined teachings of cited prior art. Examiner in the rejection above has also provided motivation and suggestion to modify the primary (applied reference) by the secondary references (teaching references).
The cited references are in congruence with the obviousness rejection and teach all limitations of the instant claims i.e., meet all the criteria and parameters (Teaching, Suggestion and Motivation) as defined by Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966) and the rationale for TSM test (Teaching, Suggestion and Motivation) according to the KSR ruling.
Moreover, the objectives of the cited references need not be the same as the instant invention to be used in an Obviousness rejection. So long as the motivation or suggestion to combine the teaching of the cited references is known or disclosed in the prior art and is obvious to one skilled in the art. This is sufficient to establish a prima facie case of obviousness.
	In addition, examiner holds the position that examiner has endeavored to base the obviousness rejection based on the following Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results; 
 (B) Use of known technique to improve similar devices (methods, or products) in the same way;
(C) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(D) “Obvious to try”–choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(E) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(F) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Summary of Pending Issues
The following is a summary of issues pending in the instant application
Claim 64 is objected due to informalities.
Claim 64 is rejected under 35 U.S.C. 112(b).
Claims 1-4, 16, 22, 25, 29, 31-32, 35, 37 and 64 are rejected under 35 U.S.C. 103(a) as being unpatentable over Peters J., (US 6,936,699) and in view of Randolph et al., (US 6,489,450), St. John et al., (PNAS., 1999, Vol. 96(23): 13029-13033, in IDS), Novak et al., Colloids and Surfaces A: Physicochem. Eng. Aspects, 2009, Vol. 340: 155-160, in IDS) and van Hee et al., (Biotechnol. Bioeng., 206, Vol. 94(4): 689-708).
Claims 19, 49 and 53 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention
Conclusion
	None of the claims are allowable. Claims 1-4, 16, 22, 25, 29, 31-32, 35, 37 and 64 are rejected for the reasons identified in the Rejections and Summary sections of this Office Action. Applicants’ must respond to the rejections in each of the sections in this Office Action to be fully responsive for prosecution.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Regarding filing an After Final amendment, Applicants are directed to MPEP 714.13, which states: 
II. ENTRY NOT A MATTER OF RIGHT 
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires ONLY A CURSORY REVIEW by the examiner (e.g., typographical errors), compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection. An affidavit or other evidence filed after a final rejection, but before or on the same date of filing an appeal, may be entered upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e). See 37 CFR 41.33 and MPEP § 1206 for information on affidavit or other evidence filed after appeal. (Examiner's emphasis) If more than a cursory review is required, Applicants are referred to CFR §1.114.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652